THE COURT.
The judgment in this cáse was against the defendant upon a complaint for the purchase price of goods sold and delivered by the plaintiff to her. The findings of the trial court were to the effect that both the defendant and Joseph Baer, her husband, each ordered and each individually agreed to pay for the goods so sold and delivered; and the only point involved upon the appeal is the sufficiency of the evidence to support these findings as to the defendant. An examination of the record discloses some evidence supporting them in this particular; and as they in turn support the judgment, it follows that this court will not disturb it.
Judgment affirmed.